Interim Decision #2526

MATTER OF. LWIN

In Visa Petition Proceedings
A-20205803

Decided by Board September 1, 1976
(1) The United States - citizen petitioner applied for immediate relative status for the
beneficiary as her spouse under section 201(b) of the Immigration and Nationality Act.
The district director denied the petition on the ground that the beneficiary, who had
lived with an Indian Christian woman in Burma from 1963 to 1965, had a prior undissolved marriage in Burma, and the petitioner appealed.
(2)In Burma, a marriage contracted between a Christian and a non-Christian, or between
two Christians, must be solemnized in accordance with the requirements of the Christian Marriage Act of 1872. That act requires that for such marriage to be valid it must be
solemnized before one of the persons named in the act and be recorded with the
Registrar-General of Births, Deaths and Marriages.
(5) Where the beneficiary denied he had married in Burma, and there was no civil
documentation of beneficiary's alleged prior marriage, and the affidavit of beneficiary's
father indicates he did not witness or participate in a marriage ceremony in Burma
involving the beneficiary, it is concluded that there was no prior marriage in Burma and
the marriage on which the instant petition is based is valid for immigration purposes and
the petition will be granted.
ON BEHALF OF PtaTLIONER:

Pro se

The United States citizen petitioner applied for immediate relative
status for the beneficiary as her spouse under section 201(b) of the
Immigration and Nationality Act
In a decision dated November 18,
1975, the District Director denied the petition on the ground that the
beneficiary had a prior undissolved marriage in Burma. The petitioner
appealed. The appeal will be sustained.
The beneficiary is a male Buddhist, native of Burma. He married the
petitioner on May 10, 1974, in Orlando, Florida, after obtaininga divorce
from a Florida resident.
The evidence in the record establishes that from 1963 to 1965 the
beneficiary lived with'an Indian Christian in Burma. From that cohabitation a child was born in 1965. The beneficiary states that he did not
marry the mother of his child.

In the record we have an affidavit from the father of the beneficiary
stating that the beneficiary did marry the Indian Christian female.
1

Interim Decision, #2526
However, the affiant states that he did not attend any marriage ceremony. The United States Embassy in Rangoon, Burma informs us that
there is no civil documentation of the marriage in Burma.
Given the conflicting evidence in the record regarding the applicable
law of marriage in Burma, assistance has been requested from the
Library of Congress. Wehave received a memorandum of law dated
July 1976 on the applicable law in Burma.
We are informed that in Burma when one or both of the parties are
Christians, marriage can be validly contracted only in accordance with

the Christian Marriage Act of 1872. This Act requires for a validity of
the marriage that it be solemnized before one of the persons named in
the Act. The Act further requires that all marriages solemnized in
accordance with it be registered with the Registrar-General of Births,
Deaths and Marriages.
The evidence in the record indicates that the beneficiary could only
have married his purported Burmese wife under the requirements of
the Christian Marriage Act of 1872. The beneficiary was steadfast in his
denial that he had married in Burma. The Embassy informs us that
in beneficiary
there is no civil documentation of a marriage by the

Burma. The affidavit of the beneficiary's father states that he did not
witness or participate in a marriage ceremony of the beneficiary.
We conclude that there was no prior marriage in Burma, and that the
beneficiary is the spouse of the United States citizen petitioner. Accordingly, the appeal will be sustained and the visa petition granted.
ORDER: The appeal is sustained and the visa petition granted.

ADDENDUM
THE CHRISTIAN MARRIAGE ACT

(Registration Provisions)
4. Every marriage between persons, one or both of whom is or are a
Christian or Christians, shall be solemnized in accordance with the
provisions of the next following section; and any such marriage solemnizedotherwise than in accordance with such provisions shall be void.

5. Marriages may be solemnized in the Union of Burma—
(1) by any person who has received episcopal ordination, provided
that the marriage be solemnized according to the rules, rites,
ceremonies, and customs of the Church of which he is a Minister;
(2) by any Clergyman of the Church of Scotland, provided that such
marriage be solemnized according to the rules, rites, ceremonies,
and customs of the Church of Scotland;
2

Interim Decision #2526
(3) by any Minister of religion licensed under this Act to solemnize
marriages;
(4) by, or in the presence of, a Marriage Registrar appointed under
this Act;
(5) by any person licensed under this Act to grant certificates of
marriage between native Christians,
9. The President of the Union may grant a licence to any Christian,
either by name or as holding any office
for being, authorizing
the time

him to grant certificates of
marriage between native Christians.

Any such licence may be revoked by the President of the Union and
every such grant or revocation shall be notified in the Gazette.
[If any person licensed under this section solemnizes or affects to
solemnize any marriage under Part
VI or grants any certificate as
therein mentioned, knowing that one of the parties to such marriage or
affected marriage was at the date of such solemnization not a Christian,
he shall be liable to have his licence cancelled, and in addition thereto he
shall be deemed to be guilty of an offence under section 73, and shall be
punishable according.]

be27. All marriages hereafter solemnized in the Union of Burma
tween persons one or both of whom professesprofess
or
the Christian

religion, except marriages solemnized under Part V or Part VI of this
Act, shall be registered in manner hereinafter prescribed.
29. Every clergyman, of the Church of England shall send four times
in every year returns in duplicate, authenticated by his signature, of the
entries in the register of marriages solemnized at any place where
he
has any spiritual charge, to the Registrar
of the
Archdeaconry
to which
he is subject, or within the limits of which such place is situate.
Such quarterly returns shall contain all, the entries of marriages
contained in the said register from the first day of January to the
thirty-first day of March, from the first day of April to the thirtieth day
of June, from the first day of July to the thirtieth day of September, and
from the first day of October to the thirty-first day of December, of each
year respectively, and shall be sent by such clergyman within two

weeks from the expiration of each of the quarters above specified.
The said Registrar upon receiving the said returns shall send one copy
thereof to the Registrar-General of Births, Deaths and Marriages.
30. Every marriage solemnized by a clergyman of the Church of Rome
shall be registered by the person and according to the form directed in
that behalf by the Roman Catholic Bishop of the Diocese or Vicariate in
which such marriage is solemnized, and such person shall forward quarterly to the Registrar-General of Births, Deaths and Marriages returns
3

Interim Decision #2526
of the entries of all marriages registered. by him during the three
months next preceding.
31. Every clergyman of the Church of Scotland shall keep a register of
marriages, and shall register therein, according to the tabular form set
forth in the Third Schedule hereto annexed, every marriage which he
solemnizes under this Act, and shall forward quarterly to the

Registrar-General of Births, Deaths and Marriages, through the Senior
Chaplain of the Church of Scotland, returns, similar to those prescribed
in section 29, of all such marriages.
32. Every marriage solemnized by any person who has received
episcopal ordination, but who is not a clergyman of the Church of
England, or of the Church of
Rome, or by any Minister of religion
licensed under this Act to solemnize marriages, shall, immediately after
the solemnization thereof, be registered in duplicate by the person
solemnizing the same; (that is to say) in a marriage register-book to be
kept by him for that purpose, according to the form contained in the
Fourth Schedule hereto annexed, and also in a certificate attached to the
marriage register-book as a counterfoil.
34. The person solemnizing the marriage shall forthwith separate the
certificate from the marriage register-book and send it, within one
month from the time of the solemnization, to the Marriage Registrar of
the district in which the marriage was solemnized, or, if there be more

Marriage Registrars than one, to the Senior Marriage Registrar, who
shall cause such certificate to be copied into a book to be kept by him for
that purpose, and shall send all the certificates which he has received
during the month, with such number and signature or initials added
thereto as are hereinafter required, to the Registrar-General of Births,
Deaths and Marriages.
36. The Marriage Registrar shall also add such last-mentioned
n- urnber of the entry of the copy in the book to the certificate, with his
signature orinitials, and shall,the
at end of every month, send the same
tothe Registrar-General of Births, Deaths and Marriages.
37. When any marriage between native Christians is solemnized by
any such person, clergyman or Minister of religion as is referred to in
clause (1), clause (2) or clause (3) of section 5, the person solemnizing the
same shall, instead of proceeding in the manner provided by sections 28
to 36, both inclusive, register the marriage in a separate register-book,
and shall keep it safely until it is filled, or, if he leave the district in
which he solemnized the marriage before the said book is filled, shall
make over the same to the person succeeding to his duties in the said
district.

Whoever has the control of the book at the time when it is filled shall
4

Interim Decision #2526
send it to the Marriage Registrar of the district, or, if there be more
Marriage Registrars than one, to the Senior Marriage Registrar, who
shall send it to the Registrar-General of Births, Deaths and Marriages,
to be kept by him with the records of his office.
PART V.

Marriages solemnized by, or in the
presence of, a Marriage Registrar.

38. When a marriage is intended to be solemnized by, or in the
presence of, a Marriage Registrar, one of the parties to such marriage
shall give notice in writing, in the form contained in the First Schedule
hereto annexed, or to the like effect, to any Marriage Registrar of the
district within which the parties have dwelt, or, if the parties dwell in
different districts, shall give the like notice to a Marriage Registrar of
each district, and shall state therein the name and surname, and the
profession or condition, of each of the parties intending marriage, the
dwelling-place of each of them, the time during which each has dwelt
to beissolemnized:
therein, and the place aL which the marriage
Provided that, if either party has dwelt in the place stated in the
notice for more than one month, it may be stated therein that he or she
has dwelt there one month and upwards.
.

55. The Marriage Registrar shall forthwith separate the certificate
from the marriage register-book and send it, at the end of every month,
to the Registrar-General of Births, Deaths and Marriages.
The Marriage Registrar shall keep safely the said register-book until
it is filled, and shall then send it to the Registrar-General of Births,
Deaths and Marriages, to be kept by him with the records of his office.
PART VI.

Marriage of native Christians.
...
62. Every person licensed under section 9 shall keep in English, or in
the vernacular language in ordinary use in the district or which
State in
the marriage was solemnized, and in such form as the President of the
Union may from time to time prescribe, a register-book of all marriages
solemnized under this Part in his presence, and shall deposit in the office
of the Registrar-General of Births, Deaths and Marriages, in such form
and at such intervals as the President of the Union may prescribe, true
and duly authenticated extracts from his register-book of all entries
made therein since the last of those intervals.

5

